    Case 1:17-cv-01655-DLC-KHP Document 33 Filed 09/13/19 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CITIZENS UNION OF THE CITY OF NEW
YORK, et al.,

                      Plaintiffs

                 v.                         No. 16 Civ. 9592 (DLC)

THE ATTORNEY GENERAL OF THE STATE
OF NEW YORK,

                      Defendant.



  SUPPLEMENTAL MEMORANDUM IN FURTHER SUPPORT OF PLAINTIFFS’
    JOINT MOTION FOR SUMMARY JUDGMENT AND IN OPPOSITION TO
        DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT

                                   GIBSON, DUNN & CRUTCHER LLP
                                   200 Park Avenue
                                   New York, NY 10166
                                   Attorneys for Plaintiffs Citizens Union of the City of
                                   New York and Citizens Union Foundation, Inc. of
                                   the City of New York

                                   PATTERSON BELKNAP WEBB & TYLER LLP
                                   1133 Avenue of the Americas
                                   New York, New York 10036
                                   Attorneys for Plaintiffs American Civil Liberties
                                   Union Foundation, New York Civil Liberties Union
                                   Foundation, and New York Civil Liberties Union

                                   GIBBONS P.C.
                                   One Gateway Center
                                   Newark, NJ 07102
                                   Attorneys for Plaintiffs Lawyers Alliance for New
                                   York and Nonprofit Coordinating Committee of
                                   New York
       Case 1:17-cv-01655-DLC-KHP Document 33 Filed 09/13/19 Page 2 of 7



       Pursuant to the Court’s August 30, 2019 order (Dkt. 175), Plaintiffs respectfully submit

this joint memorandum to advise the Court of recent factual and legal developments relevant to

the parties’ pending cross-motions for summary judgment.

                                PRELIMINARY STATEMENT

       Plaintiffs challenge New York Executive Law Sections 172-e and 172-f, which, under the

guise of campaign-finance reform, compel nonprofit organizations to publicly disclose the

identities of many of their donors who support speech on matters of public concern unrelated to

elections or lobbying. Under well-established authority, these unprecedented disclosure

provisions violate the First Amendment, as they are neither “substantially related” to, nor

“narrowly tailored” to serve, any important governmental interest, and will impose a heavy burden

on the constitutional rights of not-for-profits—including the public interest groups suing here—

and their donors. See Citizens United v. FEC, 558 U.S. 310, 366–67 (2010).

       The challenged provisions remain as unconstitutional today as they were when the parties

briefed and argued the summary judgment motions nearly a year ago. Plaintiffs write to apprise

the Court of several factual and legal developments that further establish New York has exceeded

the constitutional limits of its authority by enacting the challenged provisions:

   1. Last January, the Governor proposed several amendments that would have narrowed both
      challenged provisions, which were then cited as the basis for a stay of decision here. While
      the Legislature ultimately did not adopt the amendments, that the Governor made such a
      proposal suggests that he recognized the challenged provisions’ infirmity.

   2. Last year, New York’s Joint Commission on Public Ethics (JCOPE), which oversees and
      regulates lobbying in New York, adopted new, extensive regulations of lobbying activity
      and source of funding disclosures. Those regulations went into effect in January, further
      undermining any notion of a sufficiently important government interest justifying the
      challenged provisions. Cf. Washington Post v. McManus, 355 F. Supp. 3d 272, 300 (D.
      Md. 2019) (enjoining disclosure law directed at publishers where existing “campaign
      finance laws prescribe other means of obtaining the same information”).

   3. In the past year, the evidence of serious threatening and harassing conduct directed toward
      “good government” groups mounted, with the ACLU for example finding itself a target of
      Case 1:17-cv-01655-DLC-KHP Document 33 Filed 09/13/19 Page 3 of 7



       would-be pipe bomber Cesar Sayoc, reinforcing the substantial risks faced by not-for-
       profits taking on public controversies and the need for protection from disclosure.

   4. Courts have continued to block laws like the one challenged here that would
      unconstitutionally compel disclosure of the identities of individuals who are engaged in
      protected advocacy insufficiently related to candidate elections.

                                         ARGUMENT

       I.      RECENT EVENTS FURTHER SUPPORT THE CHALLENGED
               PROVISIONS’ UNCONSTITUTIONALITY

       Since last year, the salient facts remain that the challenged compelled disclosure laws will

chill protected speech and association, and that their application is likely to result in threats,

harassment, or reprisals. When this case was first filed, the Court recognized that “[n]o other

jurisdiction has disclosure requirements similar to Sections 172-e and 172-f.” Decision & Order

at 7 (Dkt. 34). That remains true today. Plaintiffs respectfully advise the Court of three relevant

factual developments.

       First, in late January 2019, the Governor submitted to the State Legislature an omnibus

budget proposal for fiscal 2020 containing several proposed amendments to Section 172-e and

172-f. See Dkt. 168-1 (Proposed Amendments). Perhaps recognizing the challenged provisions’

overbreadth and other constitutional flaws, the proposed amendments attempted to address

certain—though far from all—of Plaintiffs’ objections by, among other things:

           Narrowing the definition of “covered communication” in Section 172-f (Proposed
            § 172-f(1)(b));

           Adding a segregated bank account provision to Section 172-e, under which a 501(c)(3)
            organization could theoretically maintain a separate account for contributions to
            covered entities (Proposed § 172-e(2)(d)); and

           Permitting covered entities to request an exemption before the start of a reporting
            period (Proposed § 172-e(3)).

       Thereafter, Plaintiffs sent a joint memorandum to lawmakers, which explained that the

proposed amendment did not cure Section 172-e and 172-f’s constitutional defects. See Ex. A

                                                2
       Case 1:17-cv-01655-DLC-KHP Document 33 Filed 09/13/19 Page 4 of 7



(Joint Legislative Memorandum dated March 4, 2019). Ultimately, the Governor’s proposed

amendments were mooted when the Legislature passed the omnibus budget without considering

the amendments. See Dkt. 170. Accordingly, the challenged provisions remain in effect. See id.

       Second, two new regulations that were adopted by JCOPE last year took effect on January

1, 2019. They include (i) detailed rules regarding compliance with New York’s Lobbying Act (19

NYCRR 943) and (ii) detailed source of funding disclosure rules (19 NCYRR 938). These new

regulations    (available     at    https://jcope.ny.gov/lobbying-laws-and-regulations)       further

demonstrate—as Plaintiffs argued in their initial summary judgment submission—that nonprofit

organizations like Plaintiffs are already subject to robust state and federal disclosure laws, further

weakening any purported important government interest advanced by the challenged

provisions. See Dkt. 139 at 4–6.

       Moreover, throughout this litigation, the Attorney General has argued that the challenged

provisions are constitutional under United States v. Harriss, 347 U.S. 612, 623 (1954), which

upheld a lobbying disclosure statute after interpreting it “narrowly to avoid constitutional

doubts.” See, e.g., Dkt. 161 at 6. But JCOPE describes its new regulation as “codify[ing] the

constitutional authority to regulate grassroots lobbying that was recognized in United States v.

Harriss.” 19 NYCRR 943.1(a). Since, in the State’s view, its Lobbying Act regulation tracks the

full extent of its constitutional authority, the challenged provisions—which regulate far more

protected activities entirely unrelated to lobbying—are necessarily unconstitutional.

       Third, the Parties’ initial submissions included evidence of threats and harassment directed

at the ACLU Plaintiffs, the Citizens Union Plaintiffs, and those associated with them. See Dkt.

139 at 29–30. The Attorney General did not dispute that this evidence meets the constitutional

requirements for the ACLU and Citizen Union Plaintiffs to prevail on their as-applied



                                                  3
      Case 1:17-cv-01655-DLC-KHP Document 33 Filed 09/13/19 Page 5 of 7



challenges. Nonetheless, the ACLU Plaintiffs attach a supplemental declaration to complete the

record. That declaration describes that the ACLU was notified in late 2018 that it was on the list

of targets prepared by Cesar Sayoc, who mailed packages containing homemade pipe bomb to

prominent individuals and organizations. Ex. B (Supp. Decl. of Terence Dougherty) ¶ 8. In

addition, it notes several instances of death threats directed at the ACLU, the ACLU Foundation,

and those affiliated with them. Id. ¶¶ 9–14.

       These developments further confirm the unconstitutionality of the challenged provisions.

       II.     RECENT CASE LAW UNDERSCORES THE CHALLENGED
               PROVISIONS’ CONSTITUTIONAL DEFECTS

       Since the parties briefed their summary judgment motions, First Amendment law

prohibiting compelled public disclosure of an individual’s support for matters of public concern

not directly tied to elections or lobbying remains undisturbed. No recent precedent has suggested

that such requirements survive scrutiny. To the contrary, courts continue to apply well-established

First Amendment precedents protecting the rights of anonymous speech and association against

state overreach. For example, in McManus, a district court preliminarily enjoined parts of a

Maryland law that would have required online publishers to disclose information about funding

for political advertisements. 355 F. Supp. 3d at 278. The court held that the disclosure law failed

both strict scrutiny and exacting scrutiny because, like the challenged provisions here, the law

“imposed burdens” on “ostensibly neutral third parties,” rather than just “direct participants in the

electoral process,” and was not “substantially related” to its purported aims. Id. at 293, 305. In

contrast, in Nat’l Assoc. for Gun Rights, Inc. v. Mangan, 2019 WL 3772113, at *11 (9th Cir. Aug.

12, 2019), the Ninth Circuit upheld a Montana electioneering disclosure law because, unlike the

challenged provisions here, the law was “tied to election periods or to continued political

spending” and did “not extend indefinitely to all advocacy conducted at any time.”


                                                 4
       Case 1:17-cv-01655-DLC-KHP Document 33 Filed 09/13/19 Page 6 of 7



       Finally, in Americans for Prosperity Foundation v. Becerra, 903 F.3d 1000 (9th Cir. 2018),

the Ninth Circuit upheld a California regulation materially identical to the New York regulation at

issue in Citizens United v. Schneiderman, 882 F.3d 374 (2d Cir. 2018), which the parties have

previously briefed in this action. See, e.g., Dkts. 131, 133. Both states’ regulations require

nonprofits to file with state officials—on a confidential basis—certain donor information already

disclosed to the federal government in their IRS tax filings. 903 F.3d at 1004–05. In upholding

the regulation, the Ninth Circuit relied heavily on Schneiderman. See, e.g., id. at 1009, 1011,

1014.1 Becerra is instructive—and distinguishable—for the same reason as Schneiderman: the

regulation at issue did not require public disclosure of any donor information. See id. at 1017–

19. As the Second Circuit explained in Schneiderman, if the government “were to publicize donor

lists”—as the challenged provisions here presumptively require—such public disclosure would

“raise the [First Amendment] stakes,” because “when information about one’s donation to a group

is available to the public, it is more plausible that people who are opposed to the mission of that

group might make a donor suffer for having given to it.” 882 F.3d at 384. Under Becerra and

Schneiderman, therefore, the requirement of public disclosure of donor information under the

challenged provisions presents unacceptable risks to those exercising their First Amendment rights

and cannot survive constitutional scrutiny.

                                          CONCLUSION

       For all the foregoing reasons, and those set forth in their prior submissions and arguments

to the Court, Plaintiffs respectfully request that this Court grant their joint motion for summary

judgment and deny Defendant’s cross-motion for summary judgment.


1
  Five judges dissented from the full court’s denial of en banc rehearing, arguing that strict scrutiny
applies to disclosure requirements that—like Sections 172-e and -f—regulate speech beyond the
“electoral context.” 919 F.3d 1177, 1179–82 (9th Cir. 2019) (Ikuta, J., dissenting).

                                                  5
     Case 1:17-cv-01655-DLC-KHP Document 33 Filed 09/13/19 Page 7 of 7



Dated:   New York, New York        Respectfully submitted,
         September 13, 2019
                                   GIBSON, DUNN & CRUTCHER LLP


                                   By: /s/ Randy M. Mastro
                                       Randy M. Mastro
                                       Akiva Shapiro
                                       200 Park Avenue
                                       New York, NY 10166
                                       (212) 351-4000
                                       rmastro@gibsondunn.com

                                   Attorneys for Plaintiffs Citizens Union of the City of
                                   New York and Citizens Union Foundation, Inc. of
                                   the City of New York

                                   PATTERSON BELKNAP WEBB & TYLER LLP

                                         William F. Cavanaugh
                                         Stephanie Teplin
                                         D. Brandon Trice
                                         Michael D. Schwartz
                                         1133 Avenue of the Americas
                                         New York, New York 10036
                                         (212) 336-2000

                                   Attorneys for Plaintiffs American Civil Liberties
                                   Union Foundation, New York Civil Liberties Union
                                   Foundation, and New York Civil Liberties Union

                                   GIBBONS P.C.

                                         Lawrence S. Lustberg
                                         One Gateway Center
                                         Newark, NJ 07102
                                         (973) 596-4500

                                   Attorneys for Plaintiffs Lawyers Alliance for New
                                   York and Nonprofit Coordinating Committee of
                                   New York




                                     6
